Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-2, 4, 6-12, 14, and 16-24 have been examined in this application.
The filling date of this application number recited above is December 23, 2019. Foreign Priority has been claimed in the Application Data Sheet with Foreign Application Number CN 201610587586.5, therefore the examination will be undertaken in July 22, 2016 as the priority date, for applicable claims.
No additional information disclosure statement (IDS) has been submitted to date.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
service feature" in claims 8-9 and 18-19 is a relative term which renders the claim indefinite. The term "service feature" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree by which the term is never mentioned in the specification, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is obscure what the “values” defined in claims 9 and 19 refer to. For instance, for a sum value, it is unclear what is being summed and which relation it bears with a service feature. For the purposes of compact prosecution, the Examiner has interpreted the term “service feature” as transaction data, and the values being reputation scores.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, 6-12, 14, and 16-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The Claims are directed to an abstract idea, Certain Methods of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
As per Claims 1, 11, and 20, the claims recite “a computer-implemented method for processing service requests based on risk, the method comprising:
receiving, a first service processing request including first service data;
performing, risk identification on the first service processing request based on a first stored risk identification rule or a first stored risk identification model with reference to the first service data to generate a first risk identification result;
determining, that the first risk identification result is an indefinite result, wherein the indefinite result indicates that a risk identification result is indeterminate;
in response to determining that the first risk identification result is the indefinite result, sending, a risk identification request that comprises the first service data, wherein the risk identification request is to request to perform risk identification on the first service processing request based on a second stored risk identification rule or a second stored risk identification model with reference to the first service data to generate a second risk identification result, wherein the second stored risk identification rule or the second stored risk identification model is different from the first stored risk identification rule or the first stored risk identification model;
receiving, the second risk identification result sent;
and performing, risk control on the first service processing request based on the received second risk identification result.”
The limitation of the claims recited above, under its broadest reasonable interpretation, is directed to an organized human activity by performing fundamental economic practices and/or interactions between people. The method recited above is a “risk identification method” associated with a service request as disclosed in [0007], 
This judicial exception is not integrated into practical application. In particular, the claims recite an additional element of “end-user device”, “cloud risk identification system”, “non-transitory computer-readable medium”, and “computer” to perform the method recited above by instructing the abstract idea to be performed “by” this generic computer component. This general computer component is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. As disclosed in Specification [0105] the end-user device “can be a risk control system based on a mobile device”, [0139] the non-transitory computer-readable medium can be “a read-only memory (ROM) or a flash memory”, and [0134] “a general-purpose computer”. Mere instructions to apply the judicial exception to generic computer components to perform generic functions, such as: receive data, perform stored rules, determine result, and send data, is not indicative of integration into a practical application. See MPEP 2106.05(f). Accordingly, this additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer based system is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. Mere instructions to apply an exception using a generic computer system cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claims, they are still directed to an abstract idea without significantly more.
Claims 2, 12, and 21 recite “further comprising: receiving, by the end-user device, a second service processing request including second service data; performing, by the end-user device, risk identification on the second service processing request based on the first stored risk identification rule or the first stored risk identification model with reference to the second service data to generate a third risk identification result; determining, by the end-user device, that the third risk identification result is a definite result; and in response to determining that the third risk identification result is the definite result, transmitting, by the end-user device, the third risk identification result and the second service data to the cloud risk identification system.”
Claims 4, 14, and 22 recite “wherein performing risk identification on the first service processing request based on the first stored risk identification rule or the first stored risk identification model with reference to the first service data comprises: processing the first service data; and performing risk identification on the first service processing request based on the first stored risk identification rule or the first stored risk identification model to obtain an analysis result.”
Claims 6, 16, and 23 recite “wherein the third risk identification result and the second service data are used by the cloud risk identification system as a training sample to adjust the second stored risk identification rule or the second stored risk identification model to improve risk identification accuracy.”
Claims 7, 17, and 24 recite “further comprising: receiving, by the end-user device, a risk identification policy data packet; receiving, by the cloud risk identification system, the same risk identification policy data packet; updating, by the end-user device, a first locally stored risk identification policy using the received risk identification policy data packet; and synchronously updating, by the cloud risk identification system, a second locally stored risk identification policy using the received risk identification policy data packet.”
Claims 8, and 18 recite “further comprising determining a service feature corresponding to the first service data based on the first service data.”
Claims 9, and 19 recite “wherein the service feature comprises at least one of a count value, a sum value, a start value, an end value, a difference value, an average value, a standard deviation, a maximum value, or a minimum value of the first service data in a predetermined time window.”
Claim 10 recites “further comprising processing a characteristic of occurrence frequency of the first service processing request based on the service feature and the first service data.”
	These additional steps of each claims fail to remedy the deficiencies of their parent claim above because they are merely further limiting the rules used to conduct the previously recited abstract idea, and are therefore rejected for at least the same rationale as applied to their parent claim above; therefore they still recite abstract ideas.
	Claims 2, 4, 6-9, 12, 14, 16-19, and 21-24, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are sufficient to integrate into a practical application and do not amount to significantly more than the judicial exception. Similarly to the independent claims, each claim recites using a generic computer component to perform the abstract idea as mentioned above. Therefore, prong 2 and step 2B analysis are similar to above and these claims are not eligible.
Therefore, Claims 1-2, 4, 6-12, 14 and 16-24 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 8-9, 11, 14, 18-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Caldera (U.S. 2017/0132636) in view of Wilson et al. (U.S. 10,178,111).

As per Claims 1, 11, and 20, Caldera discloses a computer-implemented method for processing service requests based on risk, the method comprising (See Figures 15 and 16, and for computers and computer-readable medium being utilized for the method see [0025; 0029; 0033; 0037] and many other disclosures included in the prior art):
receiving, by an end-user device, a first service processing request including first service data (See Figure 15 – steps 1501 and 1560, as disclosed [0178] “In process 1500, after receiving a transaction at 1501, at step 1560 the system attempts to identify the person trying to complete a transaction”);
performing, by the end-user device, risk identification on the first service processing request based on a first stored risk identification rule or a first stored risk identification model with reference to the first service data to generate a first risk identification result ([0178] “For this purpose, process 1600 from FIG. 16 is invoked to perform a user authentication context (UAC), which is derived from the provided transaction data 1607a-n, as described in the discussion of FIG. 14 above and throughout this document, that includes things such as devices used to make the transaction(s), …; user account information UAI; payment instrument PI; shipping address SA; etc. comparing each with existing data or linkage of the data to other accounts in data repository 1611”);
determining, by the end-user device, that the first risk identification result is an indefinite result, wherein the indefinite result indicates that a risk identification result is indeterminate (See Figure 16 – 1612 which shows the result as “unknown”, as disclosed [0178] “After this review, the system assesses the UAC, assigning it a reputation score 1608 from below 0 to 100 and placing it in one of several groups, or process buckets, 1612, such as Bad, Suspicious (Susp.), Unknown, Recognized (Rec.), and Trusted”); and
in response to determining that the first risk identification result is the indefinite result, sending, by the end-user device, a risk identification request that comprises the first service data to [another] risk identification system (See Figure 15 – step 1550, as disclosed [0178] “If a case falls into a Suspicious, Unknown, or Recognized group, but is not fully trusted, the system then typically performs exhaustive testing against its own data set and heuristics and then checks with third parties, seeking reasons to reject the case … However, in process 1500, instead of sending cases to human review 1570, at this stage typically as high as 30 percent of all cases, the system sends cases to secondary review 1550. The system examines these cases (with third-party providers in some cases) for additional reasons to trust them”).

Caldera may not explicitly disclose, but Wilson discloses 
… a risk identification request that comprises the first service data to a cloud risk identification system, wherein the risk identification request is configured to request the cloud risk identification system to perform risk identification on the first service processing request based on a second stored risk identification rule or a second stored risk identification model with reference to the first service data to generate a second risk identification result, wherein the second stored risk identification rule or the second stored risk identification model is different from the first stored risk identification rule or the first stored risk identification model ((Col 15 Lines 19-26) "The risk assessment system 114 can respond to receiving the request by executing one or more algorithms for generating the compressed risk assessment message that has been requested. The risk assessment system 114 can generate a compressed risk assessment message using the accessed customer data" wherein (Col 15 Lines 43-44) "In some aspects, the compressed risk assessment message can include a rank or score for the customer", see Figure 4 block 408 and block 410 which discloses the process performed by Risk Assessment Application 116, and the cloud system disclosed (Col 6 Lines 22-26) "In some aspects, one or more end-user devices can access the risk assessment system 114, network-attached data stores included in the computing system 100, the automated modeling system 122, or some combination thereof via the cloud network 117");
receiving, by the end-user device, the second risk identification result sent by the cloud risk identification system (See Figure 4 block 416 "Transaction message delivered to entity" which (Col 17 Lines 47-49) "The presented data can allow the customer or other entity to make a decision regarding entering into the transaction with the online service 108"); and
performing, by the end-user device, risk control on the first service processing request based on the received second risk identification result (See Figure 4 block 418 "Entity decision" which the entity decides to either enter or reject the transaction, wherein (Col 13 Lines 51-53) "an end-user website 401 (e.g., a comparative rate quoting website) can be hosted by one or more suitable processing devices" meaning a processing device is hosting the end-user website which performs the disclosed method).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize cloud risk assessment system performing the requested risk assessment as in Wilson in the system executing the method of Caldera, by which the system in Caldera discloses of sending cases with unknown results for secondary review, with the motivation of offering to (Col 2 Lines 57-59) "use less data to indicate a risk associated with an individual as compared to a detailed risk assessment" which (Col 3 Lines 1-3) "allows the online service to rapidly determine whether to initiate or continue a transaction involving the assessed individual" as taught by Wilson over that of Caldera.

As per Claims 4, 14, and 22, Caldera discloses the method according to claim 1, the non-transitory, computer-readable medium according to claim 11 and the computer-implemented system of claim 20, wherein performing risk identification on the first service processing request based on the first stored risk identification rule or the first stored risk identification model with reference to the first service data comprises:
processing the first service data (See Figure 15 – steps 1501 and 1560, as disclosed [0178] “In process 1500, after receiving a transaction at 1501, at step 1560 the system attempts to identify the person trying to complete a transaction”); and
performing risk identification on the first service processing request based on the first stored risk identification rule or the first stored risk identification model to obtain an analysis result ([0178] “For this purpose, process 1600 from FIG. 16 is invoked to perform a user authentication context (UAC), which is derived from the provided transaction data 1607a-n, as described in the discussion of FIG. 14 above and throughout this document, that includes things such as devices used to make the transaction(s), …; user account information UAI; payment instrument PI; shipping address SA; etc. comparing each with existing data or linkage of the data to other accounts in data repository 1611”).

As per Claims 8 and 18, Caldera discloses the method according to claim 1, and the non-transitory, computer-readable medium according to claim 11, further comprising determining a service feature corresponding to the first service data based on the first service data ([0178] “For this purpose, process 1600 from FIG. 16 is invoked to perform a user authentication context (UAC), which is derived from the provided transaction data 1607a-n, as described in the discussion of FIG. 14 above and throughout this document, that includes things such as devices used to make the transaction(s), including but not limited to devices such as notebook computers, desk top computers, tablets, smartphones, etc.; user account information UAI; payment instrument PI; shipping address SA; etc. comparing each with existing data or linkage of the data to other accounts in data repository 1611”) 

As per Claims 9 and 19, Caldera discloses the method according to claim 8, and the non-transitory, computer-readable medium according to claim 18, wherein the service feature comprises at least one of a count value, a sum value, a start value, an end value, a difference value, an average value, a standard deviation, a maximum value, or a minimum value of the first service data in a predetermined time window ([0178] “After this review, the system assesses the UAC, assigning it a reputation score 1608 from below 0 to 100” wherein [0077] “Some exemplary embodiments may be configured to maintain all or part of the information related to users' transactions over time” and [0151] “Some exemplary embodiments of the invention may accumulate results from transactions over time, such as charge backs and refunds. This information may help in assessing the fraud score of a transaction requested by the user”)

Claims 2, 6, 12, 16, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Caldera in view of Wilson, in further view of Hoyos et al. (U.S. 2014/0181890).

As per Claims 2, 12, and 21, Hoyos discloses the method according to claim 1, the non-transitory, computer-readable medium according to claim 11, and the computer-implemented system of claim 20, further comprising:
receiving, by the end-user device, a second service processing request including second service data (See Figure 1 block 110 "Receive a request to access the system from a user" and block 120 "Receive metadata of the request to access the system");
performing, by the end-user device, risk identification on the second service processing request based on the first stored risk identification rule or the first stored risk identification model with reference to the second service data to generate a third risk identification result (See Figure 1 block 130 "Query a database with the user identification and the metadata to identify relationship data" and block 140 "Input the relationship data into a rules engine", wherein Figure 5 illustrates an access control device 500 performing the method disclosed with "Rules Engine" 540);
determining, by the end-user device, that the third risk identification result is a definite result (See Figure 1 block 150 "Select security measure(s) based on the relationship data" wherein Figure 4 displays a relationship table with relationships with a definite result, such as "employee to immediate manager" and its associated relationship value to compare with a threshold); and
in response to determining that the third risk identification result is the definite result, transmitting, by the end-user device, the third risk identification result and the second service data to the cloud risk identification system (Figure 3 and [0034 lines 6-9] "In another example, if the single_relationship_action_value is greater than 5, then the additional_protection_responses=log access with security operations center" wherein the security operations center may be in a cloud computing environment as shown in Figure 7 which displays cloud computing environment with one or more cloud computing nodes which may communicate with one another).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the second service request with a definite risk identification result being sent to a cloud risk identification system as in Hoyos in the system executing the method of Caldera, by which the system in Caldera discloses of definite risk identification results being approved in [0178], with the motivation of offering to provide secure communication that cannot be read by anyone else [0002] as taught by Wilson over that of Caldera.

As per Claims 6, 16, and 23, Caldera may not explicitly disclose, but Wilson discloses the method according to claim 2, the non-transitory, computer-readable medium according to claim 12, and the computer-implemented system of claim 21, wherein the third risk identification result and the second service data are used by the cloud risk identification system as a training sample to adjust the second stored risk identification rule or the second stored risk identification model to improve risk identification accuracy ((Col 10 Lines 20-25 and 31-33) “In some aspects, the risk assessment algorithm includes one or more automated modeling algorithms using modeling techniques such as logistic regression, neural networks, support vector machines, etc. to assess a risk associated with an individual. An automated modeling algorithm is trained using large volumes of training data … The risk assessment algorithm can use this analysis to learn from and make predictions regarding similar electronic transactions or circumstances”).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize training samples for machine learning process as in Wilson in the system executing the method of Caldera with the motivation of offering to (Col 2 Lines 57-59) "use less data to indicate a risk associated with an individual as compared to a detailed risk assessment" which (Col 3 Lines 1-3) "allows the online service to rapidly determine whether to initiate or continue a transaction involving the assessed individual" as taught by Wilson over that of Caldera.

Claims 7, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Caldera in view of Wilson, in further view of Chan et al. (U.S. 2017/0046526).

As per Claims 7, 17, and 24, Caldera may not explicitly disclose, but Chan discloses the method according to claim 1, the non-transitory, computer-readable medium according to claim 11, and the computer-implemented system of claim 20, further comprising:
receiving, by the end-user device, a risk identification policy data packet; receiving, by the cloud risk identification system, the same risk identification policy data packet (See Figure 4 – step 418, as disclosed [0100] “In one embodiment, one or more computing components of system 140 may also determine whether to update portions of the generated rules engine and/or list of triggering events (e.g., in step 418)” by which the client device 104 receives the rule modification from based on the input received from the user 110, as disclosed [0100] “In other instances, system 140 may obtain, from client device 104, information updating a rule and/or triggering event previously established by system 140 based on input received from user 110 (e.g., through a web page and/or GUI presented by client device 104)” which may be stored locally on the device as disclosed [0029] “For example, client device 104 may receive the transmitted information, and store portions of the information in locally accessible storage device”. The system 140 is a cloud system, as disclosed [0034] “Additionally or alternatively, system 140 may be configured to store portions of the rules engine and/or event trigger list within a secure data repository accessible to system 140 across network 140 (e.g., cloud-based storage)”, which receives the rules update as disclosed above);
updating, by the end-user device, a first locally stored risk identification policy using the received risk identification policy data packet; and synchronously updating, by the cloud risk identification system, a second locally stored risk identification policy using the received risk identification policy data packet (See Figure 4 – steps 420 and 422, as disclosed and [0101] “If system 140 determines to update portions of the generated rules engine and/or list of triggering events (e.g., step 418; YES), system 140 may access appropriate portions of the rules engine and/or list or triggering events in step 420 (e.g., using the master encryption key and/or any of the exemplary techniques described above), and may modify the appropriate portions of the rules engine and/or list of triggering events to reflect the updated regulations, policies, user-specified rules, and/or user-specified events (e.g., in step 422)” by which, as disclosed above, the client device can also receive and update the rules locally).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize data packets for updating rules as in Chan in the system executing the method of Caldera with the motivation of offering to provide [0063] “improved systems and methods for enhancing the security of block-chain ledger architectures for use high-risk, sensitive applications” as taught by Chan over that of Caldera.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Caldera in view of Wilson, in further view of Asenjo et al. (U.S. 2014/0337086).

As per Claim 10, Caldera may not explicitly disclose, but Asenjo discloses the method according to claim 8, further comprising processing a characteristic of occurrence frequency of the first service processing request based on the service feature and the first service data ([0095 lines 1-8] "In addition, the customer data 1202 can include learned trends identified over time by risk assessment component 210 based on analysis of the collected customer data. Such learned trends can include, for example, behavior of certain assets or collections of assets over time, work cycle frequencies for respective devices or assets, downtime occurrences, trends relating to product throughput, energy consumption patterns, or other such dynamic information").
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize learning trends as in Asenjo in the system executing the method of Caldera with the motivation of offering to overcome the problems of conventional systems and deficiencies of today's industrial control and business systems of risk assessment techniques as described in paragraphs [0003-0007] as taught by Asenjo over that of Caldera.

Response to Arguments
Applicant's arguments, filed 11 November 2020, see pages 11 to 13, with respect to 35 U.S.C. 101 rejection have been fully considered but they are not persuasive, as discussed below.
Applicant argues, see page 12, that “Like the claims in DDR Holdings, LLC v. Hotels.com, L.P., independent claim 1 addresses a problem that specifically arises in computer technology” and on page 13, “the claimed technology thus improves the overall process of processing service requests based on risk identification results, …” Examiner respectfully disagrees. Although the claims recite an additional element of “cloud risk identification system” to provide “multi-layered risk identification for processing service requests based on risks”, unlike the claims from DDR Holdings, the claimed method can be performed by humans by following rules and/or instructions, as discussed above under 35 U.S.C. 101 rejection, by which the judicial exception is merely applied to general computer components (e.g. send to a cloud computer for second risk assessment, wherein the cloud computer applies a stored rule for risk assessment). Mere instructions to implement an abstract idea on a computer does not provide improvements to the functioning of a computer, to any other technology or technical field, therefore is not indicative of integration into a practical application, see MPEP 2106.05(f). Therefore, the 35 U.S.C. 101 rejection still stands.
Applicant’s arguments, see pages 13 to 14, with respect to 35 U.S.C. 112 (a) and (b) rejection have been fully considered and are persuasive. The 35 U.S.C. 112 (a) and (b) rejection of claims 4, 6-7, 14, 16-17, and 22-24 has been withdrawn. However, upon further consideration, a new ground of 35 U.S.C. 112 (b) rejection is made in view of the amendment to claims 8-9 and 18-19.
Applicant’s arguments, see page 14, with respect to 35 U.S.C. 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically discussed from the interview.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Codreanu et al. (U.S. 8,813,222 B1) discloses systems and methods for detecting viruses and other malware, and in particular to anti-malware detection systems using server-side scanning.
Ray et al. (U.S. 2016/0080420) discloses threat detection instrumentation is simplified by providing and updating labels for computing objects in a context-sensitive manner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
	/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697